DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. 
Applicant contends in page 5 of the remarks:
Applicant submits that there is no disclosure in Figure 1 and/or paragraph [54] of Parsche that metallic walls 42, referred to by the Examiner, are "partially filled by a metal". If the Examiner believes otherwise, the Examiner is requested to identify with specificity where in Parsche it is shown that walls 42 are "partially filled by a metal". Claim 5 is allowable for at least the above reason. Claim 13 is allowable for at least the same reasons as is claim 5.

Examiner notes that Applicant has amended original dependent claims 5 and 13 to be in independent form including the limitation “a via that partially filled by a metal”, which has a different scope than that originally filed, which read “a via that is fully or partially filled by a metal”. Given the change in scope, claim 5 and 13 have now been rejected in view of newly found prior art (see rejection below).  

Applicant further contends in page 6 of the remarks:
There is no disclosure either in Parsche, or in any of the references cited by the Examiner, of a "metallic wall" being "an electroplated tub formed in the substrate". The Examiner fails to put any evidence on record to support the assertion that "it would have been obvious to a person having ordinary skill in the art to design Parsche's antenna such that wherein each metallic wall is an electroplated tub formed in the substrate".

Examiner respectfully disagrees and maintains that the argued limitation “metallic wall” being  “an electroplated tub” is obtained and/or deemed obvious in view of Parshe’s disclosure; specifically ¶ [0054] teaching “[s]paced apart conductive shielding vias 42 are illustratively conductively connected to 
Further, a skilled artisan would appreciate that the “metallic walls” are formed by virtue of “shielding vias 42” being “conductively connected to ground plane 32”, thereby “surrounding the electrically conductive patch antenna element 33.”
Additionally, Claims 1 and 9 merely recite “wherein each metallic wall is an electroplated tub formed in the substrate” (i.e., there is no recitation of how the electroplated tub is formed and using what specific material(s)). Hence, so long as metallic walls (i.e., Parsche’s vias 42) are shown, “electroplated tub” as broadly claimed is obtained. In other words, what defines “an electroplate tub” other than “a plurality of metal walls”? 
Nevertheless, gist of the invention appears to be, inter alia, a square-shaped patch antenna or a rectangular-shaped dipole antenna (10 in Fig. 2 or 200 in Fig. 4) spaced apart from a parallel ground plane 20 using PCB 15, said antenna being configured to radiate electromagnetic waves in response an electric signal it receives via a metallic off-center antenna feed 30, a metal plate 50 coplanar with the patch or dipole antenna for shielding any routing and circuitry present around antenna 10, a plurality of perpendicular vias 40 shorting the metal plate and ground plane, said vias forming metallic walls and enclosing the patch or dipole antenna, thereby reducing energy loss due to surface waves, wherein the metallic walls together form a square-shape around the patch or dipole antenna in a plane view such that the patch or dipole antenna is centered in the square-shape. 
However, merely pieces of the invention have been claimed. 
Absent specific structural limitations recited to clearly discern the invention, prior art reads well on the breadth of claims 1 and 9. 

Claim Objections
Claims 2-4, 7-8, 10-12, 15-16 and 18 are objected to because of the following informalities:  
Claims 2-4, 7-8, 10-12, 15-16 are missing a comma before “wherein”, respectively. 
Claim 18 reciting “an electromagnetic waves” appears to be a typo, which should read --electromagnetic waves--. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 5 and 13 reciting “wherein each metallic wall includes a via that is partially filled by a metal” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
s 1A-1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 reciting “the patch element” is indefinite for lacking antecedent basis. For purposes of examination, this limitation will be interpreted as --the antenna--. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Parsche” (US 2016/0261039). 
Claim 1: Parsche discloses an antenna comprising: 
a metal piece 33 (Fig. 1) formed on a surface of a substrate 31 and configure to radiate electromagnetic waves [¶¶ 33-35]; 
a metal feed 41a,b [¶ 38] formed in the substrate and configure to supply electrical signal to the metal piece; and 
a plurality of metallic walls 42 formed in the substrate and enclosing the metal piece (see Fig. 1 and [¶ 54]). 
Parsche fails expressly teach wherein each metallic wall is an electroplated tub formed in the substrate.
However, Parsche teaches [¶ 54] “[s]paced apart conductive shielding vias 42 are illustratively conductively connected to the ground plane 32 and extend through the substrate 31 surrounding the electrically conductive patch antenna element 33. The spaced apart conductive shielding vias 42 may provide an electrostatic shield to further attenuate unwanted radiation from the first and second feed lines 41a, 41b.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Parsche’s antenna such that wherein each metallic wall is an 

Claims 2, 3 and 8: Parsche discloses the antenna of claim 1, wherein said antenna is a patch antenna [¶ 35]; 
wherein said antenna is a monopole antenna [¶ 36]; 
wherein said substrate is a printed circuit board (see Figs. 1 and 3).

Claim 9: Parsche discloses a method of radiating an electromagnetic waves from an antenna 33 (Fig. 1) formed on a substrate 31, the method comprising: 
supplying an electrical signal through a metallic feed 41a,b formed in the substrate; and 
applying a ground potential 32 to a plurality of metallic walls 42 [¶ 54] formed in the substrate and enclosing the antenna (see Fig. 1). 
Parsche fails to expressly teach wherein each metallic wall is an electroplated tub formed in the substrate.
However, Parsche teaches [¶ 54] “[s]paced apart conductive shielding vias 42 are illustratively conductively connected to the ground plane 32 and extend through the substrate 31 surrounding the electrically conductive patch antenna element 33. The spaced apart conductive shielding vias 42 may provide an electrostatic shield to further attenuate unwanted radiation from the first and second feed lines 41a, 41b.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Parsche’s antenna such that wherein each metallic wall is an electroplated tub formed in the substrate, in order to provide an electrostatic shield to attenuate unwanted radiation from feed line(s). 

wherein said antenna is a monopole antenna (see Fig. 1); 
wherein said substrate is a printed circuit board (see Figs. 1 and 3). 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Parsche (cited above) in view of “Webb” (US 2017/0194270). 
Claim 5: Parsche discloses an antenna comprising: 
a metal piece 33 (Fig. 1) formed on a surface of a substrate 31 and configure to radiate electromagnetic waves [¶¶ 33-35]; 
a metal feed 41a,b [¶ 38] formed in the substrate and configure to supply electrical signal to the metal piece; and 
a plurality of metallic walls 42 (“shielding vias”) formed in the substrate and enclosing the metal piece (see Fig. 1 and [¶ 54]), wherein each metallic wall includes a via 42 (see Fig. 1). 
Parsche fails to expressly teach the via partially filled by a metal. 
Webb discloses a via 200 (Fig. 2) that is partially filled by a metal. 
Webb teaches [¶ 39] “As shown in FIGS. 2A and 2B, if through vias or metal cavity walls are desired, one or more trenches 200 may be re-opened and plated or otherwise at least partially filled with a one or more conductive materials such as copper or tungsten.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Parsche’s invention such that the via is partially filled by a metal, in order to form cavity walls for shielding vias.
 

supplying an electrical signal through a metallic feed 41a,41b [¶ 38] formed in the substrate; and 
applying a ground potential (by virtue of electrical connection between ground plane 32 and vias 42) to a plurality of metallic walls 42 formed in the substrate and enclosing the antenna (see Fig. 1), wherein each metallic wall includes a via [¶ 54].
Parsche fails to expressly teach the via partially filled by a metal. 
Webb discloses a via 200 (Fig. 2) that is partially filled by a metal. 
Webb teaches [¶ 39] “As shown in FIGS. 2A and 2B, if through vias or metal cavity walls are desired, one or more trenches 200 may be re-opened and plated or otherwise at least partially filled with a one or more conductive materials such as copper or tungsten.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Parsche’s invention such that the via is partially filled by a metal, in order to form walls for shielding vias.

Claims 1, 4, 7-9, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Teshirogi” (US 7623073). 
Claim 1: Teshirogi discloses an antenna comprising: 
a metal piece 23 (Fig. 2) formed on a surface of a substrate 21 and configure to radiate electromagnetic waves (abstract); 
a metal feed 25 (Fig. 4) formed in the substrate and configure to supply electrical signal to the metal piece; and 

 
Claims 4, 7 and 8: Teshirogi discloses the antenna of claim 1 wherein said antenna is a dipole antenna (see Figs. 2-4); 
a metallic trace 32 (Fig. 2) formed on the surface of the substrate and enclosing the antenna patch (col. 3, ll. 49-54); 
wherein said substrate is a printed circuit board (see Figs. 2-4); 

Claim 9: Teshirogi discloses a method of radiating an electromagnetic waves (abstract) from an antenna 23 (Fig. 2) formed on a substrate 21, the method comprising: 
supplying an electrical signal through a metallic feed 25 (Fig. 4) formed in the substrate; and 
applying a ground potential 22 to a plurality of metallic walls 30 formed in the substrate and enclosing the antenna (see Figs. 2-4) wherein each metallic wall in an electroplated tub (Fig. 4B) formed in the substrate (col. 11, second para.). 
 
Claims 12, 15 and 16: Teshirogi discloses the method of claim 9 wherein said antenna 23 is a dipole antenna (see Figs. 2-4); 
applying a ground potential to a metallic trace 32 (Fig. 2) formed on the surface of the substrate and enclosing the antenna patch (col. 3, ll. 49-54); 
wherein said substrate is a printed circuit board (see Figs. 2-4).


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Warnick” (US 2013/0187830) in view of “Chausse” (US 2014/0051228). 
Claim 5: Warnick discloses an antenna comprising: 
a metal piece 106 (Fig. 3A) [¶ 51] formed on a surface of a substrate 302 and configure to radiate electromagnetic waves [¶ 79]; 
a metal feed 204, 214 (Fig. 2A) formed in the substrate and configure to supply electrical signal to the metal piece 106 [¶ 73]; and 
a plurality of metallic walls 304 (Fig. 3A) formed in the substrate and enclosing the metal piece (see Fig. 5), wherein each metallic wall includes a via 42 (see Fig. 3A and [¶ 86]). 
Warnick fails to expressly teach the via is partially filled by a metal. 
However, Warnick suggests desired via connection(s) using desired method(s), by teaching [¶ 86] “The conductive vias 304 are electrical connections that extend through the substrate 302 to connect the ground plane 110 with the opposite ground plane 306. The conductive vias 304, in certain embodiments, are arranged around a perimeter of the patch antenna elements 106 and/or around a perimeter of the slot 108 to reduce or eliminate surface waves, to suppress cavity modes in the substrate 302, or the like. The conductive vias 304 may include through holes, blind vias, buried vias, or the like and may be plated, lined, or filled with a conductor such as copper.”
Nevertheless, Chausse teaches the via 200 (Fig. 3g) is partially filled by a metal 280 [¶¶ 72-74].   
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Warnick’s invention such that the via is partially filled by a metal, in order to facilitate antenna efficiency by reducing surface waves, and lower manufacturing cost (Warnick, [¶ 5]). 


supplying an electrical signal through a metallic feed 204, 214 (Fig. 2A) formed in the substrate [¶ 73]; and 
applying a ground potential (by virtue of electrical connection between ground plane 306 and vias 304, Fig. 3A) to a plurality of metallic walls 304 formed in the substrate and enclosing the antenna (see Fig. 5), wherein each metallic wall includes a via (see Fig. 3A and [¶ 86]).
Warnick fails to expressly teach the via partially filled by a metal [¶ 86]. 
However, Warnick suggests desired via connection(s) using desired method(s), by teaching [¶ 86] “The conductive vias 304 are electrical connections that extend through the substrate 302 to connect the ground plane 110 with the opposite ground plane 306. The conductive vias 304, in certain embodiments, are arranged around a perimeter of the patch antenna elements 106 and/or around a perimeter of the slot 108 to reduce or eliminate surface waves, to suppress cavity modes in the substrate 302, or the like. The conductive vias 304 may include through holes, blind vias, buried vias, or the like and may be plated, lined, or filled with a conductor such as copper.”
Nevertheless, Chausse teaches the via 200 (Fig. 3g) is partially filled by a metal 280 [¶¶ 72-74].   
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Warnick’s invention such that the via is partially filled by a metal, in order to facilitate antenna efficiency by reducing surface waves, and lower manufacturing cost (Warnick, [¶ 5]). 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Kaloi” (US 4291312).
Claim 17: As best understood, Kaloi discloses an antenna comprising: 

a metal feed 18 (216 in Fig. 19) formed in the PCB  and configured to supply an electrical signal (using coaxial feed 21) to the metal piece (see Fig. 1) ; and 
a plurality of moats 23 enclosing the metal piece 15, wherein interior sides of the moats are electroplated (col. 4, ll. 14-20) to form conductive metal walls around the patch element (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).).

Claim 18: As best understood, Kaloi discloses a method of radiating an electromagnetic waves from an antenna 15 (Fig. 1; col. 4, ll. 4-7) formed on a (top) surface of a printed circuit board (PCB) 14, the method comprising: 
supplying an electrical signal through a metallic feed 18 (216 in Fig. 19) formed in the PCB to the antenna; and 
applying a ground potential (inherent, by virtue of conductive ground planes 12 and 14 being shorted using 23) to a plurality of moats 23 enclosing the antenna, wherein interior sides of the moats are electroplated (col. 4, ll. 14-20) to form conductive metal walls around the antenna (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Channabasappa (US 2007/0080864), Figs. 1-4. 
Kim (US 2011/0057853), Fig. 1-2, ¶ [0049]. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.